Citation Nr: 0126912	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim for service 
connection for a back disorder.


REMAND

A preliminary review of the record discloses that the 
veteran's service medical records were apparently destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  The NPRC indicated that any further search would 
require additional information.  While the veteran provided 
some additional information to the RO in December 2001, it 
does not appear that this information was complete enough to 
allow for an additional search by the NPRC.  However, the 
veteran does not appear to have been informed of this fact by 
the RO.  Nevertheless, the veteran's claims file appears to 
contain sufficient information to permit a further search for 
information to corroborate the veteran's contention that he 
was hospitalized for treatment of his back during service.

The veteran has related that he was hospitalized for 
treatment of his back in 1948 or early 1949 at the Army Base 
Hospital at Camp Myers in Japan.  He reported that at that 
time he was assigned to the 34th Infantry, 24th Division.  The 
veteran's Report of Separation indicates that he departed 
from the United States and arrived in Asiatic Pacific Theater 
of Operations on 8 May 1949 and departed for the United 
States on 14 November 1949.  This document also appears to 
show that the veteran was assigned to Company A of the 34th 
Infantry.  

This information can be provided to the NPRC to search 
additional records, including for example, hospital/clinical 
records for Camp Myers, Sick Reports and Morning Reports.  In 
this regard, the Board observes the duty to assist the 
veteran requires that the "VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency . . . [and that the] VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile."  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(2)).

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim.  
However, given the need for development as indicated above, 
it is not clear whether following that development the record 
will contain sufficient medical evidence to make a decision 
on the claim.  As such, following the additional development 
the RO will need to determine whether there is a need a for a 
VA examination.  See 38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

Lastly, there is a question concerning the veteran's 
representation that should be clarified.  At the veteran's 
videoconference hearing he was assisted in presenting his 
testimony by an individual.  However, there is no document of 
record appointing that individual as the veteran's 
representative.  See 38 C.F.R. § 20.602-605.  The RO should 
contact the veteran and provide him with information 
concerning his representation options and the forms necessary 
to designate a representative.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should provide the veteran 
with information concerning his 
representation options and the forms 
necessary to designate a representative.

3.  The RO should request information 
from the NPRC concerning the veteran's 
hospitalization in Japan at the Camp 
Myers Army Base Hospital sometime between    
8 May 1949 and 14 November 1949 while the 
veteran was assigned to Co. A, 34th 
Infantry, 24th Division.  Requests should 
be made for any records which would 
verify the veteran's hospitalization, but 
should include a request for 
hospital/clinical records for Camp Myers, 
Sick Reports and Morning Reports for this 
time period.  

4.  When the development requested in the 
first paragraph has been completed, the 
RO should review the file to determine 
whether the record contains sufficient 
medical evidence to make a decision on 
the claim.  If not, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of his current 
back disorder.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159(c)(4)).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).




